Citation Nr: 0728040	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  05-13 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to restoration of a 30 percent disability 
evaluation for a left shoulder disorder, to include recurrent 
dislocations.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active military service from October 1982 to 
August 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The veteran had requested that he be provided with an 
opportunity to present testimony before the Board via a Board 
Hearing at the RO.  Such a hearing was scheduled but the 
veteran failed to appear.  Since that time neither the 
veteran nor his accredited representative has requested 
another opportunity to present testimony.  As such, the Board 
concludes that the veteran, through his nonappearance, has 
withdrawn his request for a hearing.  


FINDINGS OF FACT

1.  The veteran was granted a 30 percent rating for a left 
shoulder disorder effective in February 1999.

2.  The RO reduced the veteran's rating from 30 to 20 
percent, effective August 2004, based on the veteran's 
medical records and his nonappearance at scheduled 
examinations.  

3.  Medical examination reports from 2002 and 2005 indicate 
that the veteran's left shoulder disability is manifested by 
complaints of pain and mild to moderate limitation of 
movement.  There is no evidence of fibrous union, nonunion, 
or loss of head of the humerus.




CONCLUSION OF LAW

The requirements for restoration of a 30 percent disability 
evaluation for a left shoulder disorder, to include recurrent 
dislocations, have not been met.  38 U.S.C.A. § 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.105, 
3.344, 4.104, Diagnostic Code 5201 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has appealed to the Board asking that a 
previously assigned 30 percent disability rating be restored.  
Because the RO has denied his claim, the veteran has come 
before the Board asking that it grant a restoration of 
benefits.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

A review of the record reveals that the veteran was provided 
with a letter detailing the precepts of the VCAA.  Such a 
letter was sent to the veteran in July 2005 after the RO had 
reduced the veteran's disability rating.  Despite being sent 
after the initial agency of original jurisdiction (AOJ) 
decision, that letter informed him of what evidence was 
required to substantiate the veteran's claim.  That letter 
also informed the veteran of the VA's duties for obtaining 
evidence.  Additionally, the veteran was repeatedly asked to 
submit evidence and/or information in his possession to the 
VA.  Moreover, this letter informed the veteran what was 
specifically required for the veteran to prevail on his claim 
for benefits.  

Despite the fact that VCAA notice per se was not provided to 
the veteran prior to the decision that reduced the veteran's 
disability benefits, the Board finds that there was a lack of 
prejudice to the veteran.  In Pelegrini v. Principi, 18 Vet. 
App. 112, 119-20 (2004), the United States Court of Appeals 
for Veterans Claims (Court) held that VCAA required notice 
should generally be provided prior to the initial denial.  
The Court went on to say, however, that its decision was not 
meant to invalidate any existing decision made prior to such 
notice, and that the Board would satisfy the VCAA notice 
requirements by ensuring that the proper notice was 
ultimately provided, or by providing an analysis as to why 
the claimant was not prejudiced by the absence of such 
notice.  Id, at 120, 122-4.  Nevertheless, in the present 
case, the unfavorable AOJ decision that is the basis of this 
appeal was already decided and appealed prior to VCAA 
notification.  The Court acknowledged in Pelegrini that where 
the § 5103(a) notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice.  

The veteran and his representative were provided with the 
laws and regulations concerning reductions and increased 
evaluations.  They were also given the laws and regulations 
involving earlier effective dates.  Of note is the fact that 
since the enactment of the VCAA, the veteran's representative 
has never, either before the Board or the RO claimed that 
insufficient notice was provided to the veteran.  The 
representative has also not claimed that the VA shirked in 
their duties in providing assistance to the veteran in the 
processing of his claim.  Also, the appellant and his 
representative have been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  

The Board fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records, including requesting any treatment records from the 
facilities the veteran had been treated, and those other 
records that the VA was made aware thereof.  As such, the VA 
obtained those records and they have been included in the 
claims folder, available for review.  Given the foregoing, 
the Board finds that the RO has substantially complied with 
the duty to procure the necessary medical and other records. 

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  A hearing was scheduled for the veteran but the 
veteran did not show-up for said hearing.  Also, the 
appellant was given notice that the VA would help him obtain 
evidence but that it was up to the appellant to inform the VA 
of that evidence.  During the course of this appeal, the 
appellant and his various representatives have proffered 
documents and statements in support of the appellant's claim.  
It seems clear that the VA has given the appellant every 
opportunity to express his opinions with respect to the issue 
now before the Board and the VA has obtained all known 
documents that would substantiate the appellant's assertions. 

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing restoration and increased ratings 
claims.  He has been advised of the evidence considered in 
connection with his appeal and what information VA and the 
appellant would provide.  He has been told what the VA would 
do to assist him with his claim and the VA has obtained all 
documents it has notice thereof that would assist in the 
adjudication of the appellant's claim.  Thus, the Board finds 
that there has been no prejudice to the appellant that would 
warrant further notification or development.  As such, the 
appellant's procedural rights have not been abridged, and the 
Board will proceed with appellate review.  Bernard, 4 Vet. 
App. at 393.

As reported, the veteran contends that his 30 percent rating 
for his left shoulder disability should not have been reduced 
to a 20 percent evaluation.  Because this case involves the 
reduction of a rating, the question is not whether the 
veteran meets the criteria for a 30 percent rating, but, 
rather, whether the reduction of his rating was proper.  See 
Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  
Therefore, it is necessary to consider the medical history of 
the veteran's condition.  See Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  

The record reflects that shortly after the veteran was 
released from service in August 1984, the veteran applied for 
and was awarded VA compensation benefits for a left shoulder 
disability.  The RO found that the left shoulder was subject 
to recurrent dislocations.  A 20 percent disability rating 
was assigned in accordance with the rating criteria found at 
38 C.F.R. Part 4, Diagnostic Code 5202 (1984).  

Sixteen years later, the veteran's disability rating was 
increased from 20 to 30 percent.  This occurred via a rating 
action that was issued in February 2000.  The rating was 
assigned after the RO reviewed the veteran's medical 
treatment records and a VA orthopedic examination that was 
performed in November 1999.  Prior to the examination, the 
veteran complained to the examiner that while he (the 
veteran) did not experience many dislocations, the shoulder 
produced pain, crepitus, and restrictions on his range of 
motion.  During the exam, the examiner found some limitation 
of motion along with crepitus, guarding, and significant 
pain.  Because guarding of all arm movements were found, the 
RO found that a 30 percent disability should be assigned.  
The rating was awarded in accordance with the criteria found 
at 38 C.F.R. Part 4, Diagnostic Code 5201 (1998).  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1 and 4.2 (2006); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).

Disabilities of the shoulder and arm may be evaluated under 
rating criteria that contemplate ankylosis of scapulohumeral 
articulation (Diagnostic Code 5200), limitation of motion of 
the arm (Diagnostic Code 5201), other impairment of the 
humerus (Diagnostic Code 5202), or impairment of the clavicle 
or scapula (Diagnostic Code 5203). 38 C.F.R. Part 4 (1998).  
Because there is no evidence of ankylosis of the 
scapulohumeral articulation or impairment of the humerus, 
Diagnostic Codes 5200 and 5202 were considered inapplicable.  

Normal ranges of upper extremity motion are defined by VA 
regulation as follows: forward elevation (flexion) from zero 
to 180 degrees; abduction from zero to 180 degrees; and 
internal and external rotation to 90 degrees.  Lifting the 
arm to shoulder level is lifting it to 90 degrees.  See 38 
C.F.R. § 4.71, Plate I (1998) and (2006).

Diagnostic Code 5201 provides that limitation of motion of 
the major or minor arm at shoulder level warrants a 20 
percent disability rating.  38 C.F.R. Part 4 (1998) and 
(2006).  The left shoulder is the minor arm.  Limitation of 
motion of the minor arm midway between the side and shoulder 
level warrants a 20 percent disability rating.  A 30 percent 
rating is warranted when there is limitation of motion to 25 
degrees from the side.  Under Diagnostic Code 5203, for 
impairment of the clavicle or scapula in the major or minor 
arm, a 10 percent rating is granted for malunion or nonunion 
without loose movement; a 20 percent rating is granted for 
nonunion with loose movement or for dislocation.  38 C.F.R. 
Part 4, Diagnostic Code 5203 (1998) and (2006).

Two years after the veteran had been assigned a 30 percent 
rating, the RO scheduled the veteran for a physical in order 
to determine whether there was any improvement in the 
veteran's shoulder disability or whether it had become more 
disabling.  The veteran did not appear for the examination.  
The RO subsequently contacted the veteran in a letter issued 
in October 2001.  The veteran was told that another 
examination would be scheduled but if the veteran did not 
show up for the examination, his disability evaluation would 
be reduced.  

The veteran did, in fact, show up for the next scheduled 
examination.  That exam was accomplished in February 2002.  
The examination results were forwarded to the RO.  The RO 
concluded that it would not reduce or increase the veteran's 
disability rating.  However, the RO further wrote in its 
decision (a copy of which was provided to the veteran) the 
following:

The current examination findings do not 
support a 30 percent disability 
evaluation for the veteran's left 
shoulder condition.  The veteran does not 
have a range of motion findings, 
functional impairment, or other 
symptomatology which would warrant a 30 
percent disability for his shoulder 
disability.

The veteran's current 30 percent 
disability evaluation for this condition 
is continued without change based on this 
review.  A near future examination will 
be scheduled to review for sustained 
improvement over time.

Another exam was scheduled for October 2002.  The veteran 
failed to report for that exam.  

Following the veteran's failure to report for the exam, the 
RO issued a rating decision that proposed to reduce the 
veteran's disability rating from 30 to 20 percent.  The RO 
issued the proposal in March 2003.  The veteran was sent this 
notification in March 2003.  In that notification, the RO 
told the veteran that it intended to reduce the veteran's 
rating.  However, the RO noted that if the veteran had 
information and medical evidence in his possession concerning 
the severity of his left shoulder disability, it was 
incumbent upon the veteran to submit that evidence.  The RO 
further stated that if any submitted evidence indicated that 
the veteran's rating should not be reduced, the veteran's 30 
percent rating would remain.  

Nevertheless, the veteran failed to provide the RO with any 
additional information and/or medical documents.  Hence, the 
RO issued a formal decision in May 2004.  That decision 
reduced the veteran's rating.  In the decision, the RO noted 
the following:

	. . . [The results from the February 
9, 2002 VA examination] represents an 
improvement in the severity of your 
shoulder condition form other prior 
examinations, and since the likelihood of 
continued improvement existed, your 
assigned 30 percent evaluation was not 
considered permanent.  A future review 
examination was scheduled to further 
evaluate the severity of your left 
shoulder condition, however you did not 
go to that scheduled appointment, and the 
evidence expected from this examination, 
which might have been material to the 
outcome of your claim, could not be 
considered.  

It is noted that the veteran did not report for an 
examination of the left shoulder until August 2005.  Prior to 
that VA exam, the veteran informed the examiner that he had 
not been suffering from dislocations of the shoulder.  He did 
however report that he had some pain and limitation of motion 
on the shoulder.  The veteran further stated that the 
shoulder did not affect his daily activities or his ability 
to function.  When examined, the shoulder movements, or the 
lack thereof, produced the following readings:

Forward Elevation		Up to 100 
degrees
Backward Extension		35 degrees
Abduction			90 degrees
External Rotation		70 degrees
Internal Rotation 		40 degrees 
(normal)

These results were forwarded to the RO and it confirmed its 
previous reduction.  In other words, the RO found that the 
evidence did not support an evaluation in excess of 20 
percent for a left shoulder disability.  

Concerning the veteran's claim for restoration of a 30 
percent rating for his left shoulder disability, the issue is 
whether the RO was justified in reducing the veteran's 
rating.  If not, the veteran's rating must be restored.  See 
Brown v. Brown, 5 Vet. App. 413, 421 (1993).  

The procedural steps that must be taken when a rating 
reduction is considered warranted are set forth at 38 C.F.R. 
§ 3.105(e) (2006).  Preliminarily, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons.  The beneficiary will then be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor, 
and will be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level.  If additional evidence is 
not received within that period, final rating action will be 
taken and the award will be reduced or discontinued effective 
the last day of the month in which a 60-day period from the 
date of notice to the beneficiary of the final rating action 
expires.  The record reflects that the RO has performed the 
requisite procedural steps required by 38 C.F.R. § 3.105(e) 
(2006).  Hence, the Board must then look to see whether the 
reduction may be justified by the record.

In this instance, the medical records indicate that the 
examiners, prior to the exams in November 1999 and February 
2002, reviewed the veteran's medical records.  It appears 
that the February 2002, along with the examination was 
performed in August 2005, was full and complete as is 
required by Green v. Derwinski, 1 Vet. App. 121 (1991).  
Moreover, it is the Board's opinion that the February 2002 
exam report is just as detailed as the November 1999 
examination record.  The Board would add that the examination 
that was accomplished in August 2005 contained a very 
detailed analysis of the manifestations and symptoms produced 
by the disorder.  This examination mirrored the examination 
performed in February 2002.  In other words, the RO was in 
possession of two very detailed examination reports that 
provided the RO with sufficient detail when used in making 
its determination. 

Yet, do the February 2002 and August 2005 examinations 
demonstrate sustained improvement?  The Board finds that they 
do.  The veteran's range of motion was not as restricted in 
2002 as it was in 1999.  The examination in 2005 also did not 
produce range of motion findings similar to the ones obtained 
in 1999.  Instead, the examination in 2005 and the 
examination in 2002 mirror one another.  Whereas in the past 
crepitus of the left shoulder had been noted, in February 
2002 crepitus was specifically "not noticed".  Crepitus was 
also not found in August 2005.  There was no muscle wasting 
and there was no apprehension of movement.  These symptoms 
had been previously found but in 2002 they were not.  Again, 
as stated above, muscle wasting and apprehension were not 
present, nor were they complained thereof by the veteran, 
when the veteran was examined in August 2005.  

Based on the above, it is the Board's conclusion that the 
examination results truly did show overall improvement in the 
veteran's left shoulder disability.  The reduction in the 
veteran's disability evaluation from 30 to 20 percent was 
proper in view of the criteria of 38 C.F.R. § 3.105(e) (2006) 
and the medical evidence of record.  In reaching this 
decision, the Board considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

The rating reduction for the veteran's left shoulder 
disability from 30 to 20 percent disabling was proper, and 
the appeal is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


